Case 1:18-cv-05912-JGK Document 25 Filed 01/22/19 Page 1 of 2

  

NEW YORK CITY HOUSING AUTHORITY

 

LAW DEPARTMENT
250 BROADWAY « NEW YORK, NY 10007
HOUSING http:/nyc.gov/nycha
AUTHORITY
STANLEY BREZENOFF

Interim Chair & CEO

WRITER’S DIRECT LINE
212-776-5043

January 22, 2019

VIA ECF

Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Gina Williams v. New York City Housing Authority et al.
18 CV 5912 (JGK)

Dear Judge Koeltl:

I am an attorney with the New York City Housing Authority (“NYCHA”) Law Department, and |
represent Defendants NYCHA, Carolyn Jasper, Cesar Gonzalez, Matthew Hoffman, Rodney Davis, and
Thelma Watkins (collectively “Defendants”) in the above-referenced matter. I write jointly with pro se
Plaintiff Gina Williams (“Plaintiff”) to respectfully request an adjournment of the deadline for
completion of fact discovery, which is currently scheduled to close on February 5, 2019. This is the

parties’ first request for an adjournment.

Thus far, the parties have engaged in written discovery. Plaintiff has outstanding her Initial
Discovery as required by this Court’s Initial Discovery Protocols; a response to Defendants’ First Set of
Interrogatories, dated November 2, 2018; and a response to Defendants’ December 31, 2018 deficiency
letter regarding her response to Defendants’ First Set of Demands for Discovery and Inspection.
Defendants have no outstanding written responses. Neither party has conducted depositions.

The parties respectfully request that the deadline for completion of factual discovery be adjourned
to May 15, 2019. The parties also request that the pre-motion letter to be submitted to the Court by
February 28, 2019 be adjourned to June 14, 2019 and that the post-discovery conference scheduled for
March 22, 2019 be adjourned to a date after June 14, 2019 at the Court’s convenience. See Docket No.
20 (Case Management Plan and Scheduling Order, dated Oct. 5, 2018).

 

Kelly D. MacNeal, EVP for Legal Affairs and General Counsel © Law Department 9" Floor ® Telephone (212) 776-5182 ® Fax (212) 776-5009
Case 1:18-cv-05912-JGK Document 25 Filed 01/22/19 Page 2 of 2

The Honorable John G. Koeltl
January 22, 2019
Page 2

The parties thank the Court for its consideration.

Respectfully submitted,

OK

Nabiha Rahman

cc: Gina Williams (via Electronic & First-Class Mail)
146-17 182" Street
Springfield Gardens, NY 11413
(347) 886-7802
ginawms(@verizon.net
